UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): March 19, 2011 SIGNET JEWELERS LIMITED (Exact name of registrant as specified in its charter) Commission File Number:1-32349 Bermuda Not Applicable (State or other jurisdiction of (IRS Employer incorporation) Identification No.) Clarendon House 2 Church Street Hamilton HM11 Bermuda (Address of principal executive offices, including zip code) (Registrant’s telephone number, including area code) (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: []Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) []Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) []Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) []Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.02 – Departure of Directors or Certain Officers; Election of Directors; Appointment of Certain Officers; Compensatory Arrangements of Certain Officers. (e)On March 19, 2012, Michael W. Barnes and a subsidiary of Signet Jewelers Ltd. entered into an Amendment to Employment Agreement, amending the terms of Mr. Barnes’ employment agreement to change the basis on which annual bonus and performance-based long-term incentive compensation will be paid to Mr. Barnes in the event of certain terminations of employment, from payment based upon relevant target performance to payment based upon actual performance against the target. A copy of the amendment to Mr. Barnes’ employment agreement is attached to this Current Report on Form 8-K as Exhibit 10.1 and is incorporated herein by reference. Item 9.01Financial Statements and Exhibits. (d) Exhibits 10.1Amendment to Employment Agreement datedMarch 19, 2012 between Sterling Jewelers Inc. and Michael W. Barnes. 2 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. SIGNET JEWELERS LIMITED Date:March 23, 2012 By: /s/ Mark A. Jenkins Name: Mark A. Jenkins Title: Group Company Secretary 3 EXHIBIT INDEX Amendment to Employment Agreement datedMarch 19, 2012 between Sterling Jewelers Inc.and Michael W. Barnes. 4
